Citation Nr: 1343259	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to TDIU benefits.  He is currently in receipt of service connection for PTSD (70 percent), tinnitus (10 percent), hypertension (10 percent), residuals of a broken left tibia (noncompensable), right leg shin splint (noncompensable), left leg shin splint (noncompensable, and nerve damage of the left lower extremity (noncompensable).  His combined rating is 80 percent.  

The Veteran was afforded a VA examination in September 2010, but at no time did the examiner provide an opinion as to whether the Veteran's service-connected disabilities alone render him unable to obtain or maintain any form of substantially gainful employment consistent with his education and employment background.  The Veteran's representative contends that the Veteran should be afforded a VA examination to determine whether his service-connected disabilities render him unemployable.  The Board agrees.  As such, the case is remanded for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's service-connected disabilities and associate them with the claims file.  

2.  Then, the RO or the AMC should forward the Veteran's claims file, and any pertinent evidence in Virtual VA, to an examiner with the sufficient expertise to ascertain whether he is unemployable due to the cumulative effect of his service-connected disabilities. 

The examiner is asked to provide an opinion as to whether the Veteran's service-connected disabilities are sufficient by themselves to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and employment background.  

The supporting rationale for all opinions expressed must be provided.

It is at the discretion of the examiner as to whether the Veteran should be reexamined.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  After all of the development above has been completed, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


